Title: [Diary entry: 6 February 1790]
From: Washington, George
To: 

Saturday 6th. Walked to my newly engaged lodgings to fix on a spot for a New Stable which I was about to build. Agreed with  to erect one 30 feet sqr., 16 feet pitch, to contain 12 single stalls; a hay loft, Racks, mangers &ca.—Planked floor and underpinned with Stone with Windows between each stall for 65£. The resignation of Mr. Harrison as an Associate Judge making

a nomination of some other character to supply his place necessary I determined after contemplating every character which presented itself to my view to name Mr. Iredall of No. Carolina; because, in addition to the reputation he sustains for abilities, legal knowledge and respectability of character he is of a State of some importance in the Union that has given No character to a federal Office. In ascertaining the character of this Gentlemen I had recourse to every means of information in my power and found them all concurring in his favor.